Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 31, 2020

                                      No. 04-19-00385-CR

                                    Gustavo CUELLAR, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6255
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
         The State’s brief is currently due on January 31, 2020. On January 30, 2020, the State
filed a motion requesting an extension of time to file the brief until March 31, 2020, for a total
extension of sixty days. After consideration, we GRANT the motion and ORDER the State to
file its brief by March 31, 2020.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court